Execution Version


First Amendment


to


Second Amended and Restated Credit Agreement


Dated as of
December 21, 2011


among


EV Properties, L.P.,
as Borrower,


The Guarantors,


JPMorgan Chase Bank, N.A.,
as Administrative Agent,


and


The Lenders Signatory Hereto


 
 

--------------------------------------------------------------------------------

 


First Amendment to Second Amended and Restated Credit Agreement


This First Amendment to Second Amended and Restated Credit Agreement (this
“First Amendment”) dated as of December 20, 2011, is among EV Properties, L.P.,
a Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.


Recitals


A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
26, 2011 (as heretofore amended, modified or supplemented, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.


B.           The Guarantors are parties to that certain Second Amended and
Restated Guaranty and Collateral Agreement dated as of April 26, 2011 made by
the Borrower and each of the other Obligors in favor of the Administrative Agent
(as heretofore amended, modified or supplemented, the “Guaranty Agreement”).


C.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.


D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.         Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this First Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this First Amendment refer to sections of
the Credit Agreement. For purposes of this First Amendment the following terms
shall have the meanings given such terms below:


“Acquisition” means the acquisition of the Acquisition Properties pursuant to
the terms and conditions of the Acquisition Documents.
 
“Acquisition Documents” means (a) that certain Purchase Agreement among Encana
Oil & Gas (USA) Inc., as seller and Borrower, Enervest Energy Institutional Fund
XII-WIC, L.P., Enervest Holding, L.P. and Enervest Energy Institutional Fund
XII-WIB, L.P, collectively as buyer dated November 2, 2011, and (b) all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith, as amended.
 
“Acquisition Properties” means the Oil and Gas Properties and other Properties
acquired by the Borrower pursuant to the Acquisition Documents.


 
 

--------------------------------------------------------------------------------

 
Section 2.          Amendments to Credit Agreement.


2.1           Amendments to Section 1.02.
 
(a)      The definition of “Agreement” is hereby amended in its entirety to read
as follows:
 
“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, and as the
same may be amended or supplemented from time to time.
 
(b)     The following definition is hereby added where alphabetically
appropriate to read as follows:
 
“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of December 20, 2011, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
 
Section 3.          Assignments and Reallocation of Commitments and Loans;
Borrowing Base Increase.
 
3.1Assignments and Reallocation of Commitments and Loans.  The Lenders have
agreed among themselves, in consultation with the Borrower, to reallocate their
respective Maximum Credit Amounts and Commitments.  The Administrative Agent and
the Borrower hereby consent to such reallocation.  On the First Amendment
Effective Date (as defined below) and after giving effect to such reallocations,
the Applicable Percentage, Maximum Credit Amount and Commitment of each Lender
shall be as set forth on Annex I of this First Amendment, which Annex I
supersedes and replaces Annex I-A to the Credit Agreement (and Annex I-A to the
Credit Agreement is hereby amended and restated in its entirety to read as set
forth on Annex I attached hereto).  With respect to such reallocation, each
Lender shall be deemed to have acquired the Maximum Credit Amount and Commitment
allocated to it from each of the other Lenders pursuant to the terms of the
Assignment and Assumption attached as Exhibit D to the Credit Agreement as if
the Lenders had executed an Assignment and Assumption Agreement with respect to
such allocation.  To the extent that the Commitments in effect immediately prior
to the First Amendment Effective Date are reallocated (the “Reallocation”)
pursuant to this paragraph, then, on the First Amendment Effective Date, the
Lenders shall purchase and assume (without recourse or warranty) from the
Lenders (i) Loans, to the extent that there are any Loans then outstanding, and
(ii) undivided participation interests in any outstanding LC Exposure to the
extent necessary to ensure that after giving effect to the Reallocation, each
Lender has outstanding Loans and participation interests in outstanding LC
Exposure based on its Applicable Percentage as set forth on Annex I to this
First Amendment.  Each Lender shall make any payment required to be made by it
pursuant to the preceding sentence via wire transfer to the Administrative Agent
on the First Amendment Effective Date.  Each existing Lender shall be
automatically deemed to have assigned any outstanding Loans on the First
Amendment Effective Date and the Lenders and the Borrower each agree to take any
further steps reasonably requested by the Administrative Agent, in each case to
the extent deemed necessary by the Administrative Agent to effectuate the
provisions of the preceding sentences.  If, on the First Amendment Effective
Date, any Loans that are Eurodollar Loans have been funded, then the Borrower
shall be obligated to pay any breakage fees or costs that are payable pursuant
to Section 5.02, as amended by this First Amendment, in connection with the
reallocation of such outstanding Loans to effectuate the provisions of this
paragraph.  On the First Amendment Effective Date, the Administrative Agent
shall take the actions specified in Section 12.04(b)(v), including recording the
assignments described herein in the Register, and such assignments shall be
effective for purposes of the Credit Agreement.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
3.2Borrowing Base Increase.  For the period from and including the First
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be $800,000,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Sections 2.07(e), Section 2.07(f), Section 8.13(c) or Section
9.12(d).
 
Section 4.         Conditions Precedent.  This First Amendment shall become
effective on the date (such date, the “First Amendment Effective Date”) when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):


4.1The Administrative Agent shall have received from all of the Lenders and the
Obligors counterparts (in such number as may be requested by the Administrative
Agent) of this First Amendment signed on behalf of such Persons.
 
4.2The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the First Amendment Effective Date.
 
4.3The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower is concurrently
consummating the Acquisition in accordance with the terms of the Acquisition
Documents (with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto) and acquiring at
least 85% of all of the Properties contemplated by the Acquisition Documents.
 
4.4The Administrative Agent shall have received evidence satisfactory to it that
all Liens on the Acquisition Properties (other than Excepted Liens) have been
released or terminated, subject only to the filing of applicable termination
statements or releases.
 
4.5     The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Acquisition Properties.


4.6     The Administrative Agent shall have received from the Borrower (i) duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of Security Instruments, in form and substance satisfactory to the
Administrative Agent, creating Liens on the Acquisition Properties in favor of
the Administrative Agent, and (ii) such termination statements or releases
deemed necessary or advisable by the Administrative Agent to terminate of record
any existing Liens on the Acquisition Properties (or an agreement to provide
such termination statements or releases from the holders of any such Liens, in
form and substance satisfactory to the Administrative Agent).


 
Page 2

--------------------------------------------------------------------------------

 
 
4.7Both before and immediately after giving effect to this First Amendment, no
Default shall have occurred and be continuing.
 
4.8The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
 
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective (and the First Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 4 or the waiver of such conditions as permitted in Section 12.02.  Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.
 
Section 5.    Miscellaneous.
 
5.1Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the First
Amendment Effective Date.
 
5.2Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document and agrees that each Loan Document remains in full force and
effect as expressly amended hereby; (c) agrees that from and after the First
Amendment Effective Date each reference to the Credit Agreement in the Guaranty
Agreement and the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this First Amendment; and (d) represents and
warrants to the Lenders that as of the date hereof: (i) all of the
representations and warranties contained in each Loan Document are true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date, (ii) no Default has occurred and
is continuing and (iii) no event, development or circumstance has have occurred
or exists that has resulted in, or could reasonably be expected to have, a
Material Adverse Effect.
 
5.3Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this First Amendment.
 
5.4No Oral Agreement.  This First Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties.  There are no
subsequent oral agreements between the parties.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
5.5GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
5.6Payment of Expenses.  In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
First Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
 
5.7Severability.  Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
5.8Successors and Assigns.  This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


[Signature Pages Follow]
 
 
Page 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the First Amendment Effective Date.


BORROWER:
EV PROPERTIES, L.P.
       
By:
EV Properties GP, LLC, its general partner
           
By:
/s/ MICHAEL E. MERCER
   
Name:
  Michael E. Mercer
   
Title:
  Senior Vice President and Chief
     
  Financial Officer



GUARANTORS:
EV ENERGY PARTNERS, L.P.
       
By:
EV Energy GP, L.P., its general partner
 
By:
EV Management, L.L.C., its general partner




 
By:
/s/ MICHAEL E. MERCER
 
Name:
  Michael E. Mercer
 
Title:
  Senior Vice President and Chief
   
  Financial Officer




 
EV PROPERTIES GP, LLC
         
By:
/s/ MICHAEL E. MERCER
          Name: Michael E. Mercer           Title:   Senior Vice President and
Chief                       Financial Officer

 
 
 

--------------------------------------------------------------------------------

 



 
ENERVEST PRODUCTION
 
PARTNERS, LTD.
         
By:
EVPP GP, LLC, its general partner
         
By:
/s/ MICHAEL E. MERCER
   
  Name:
Michael E. Mercer     
  Title: 
Senior Vice President and Chief     
 
Financial Officer

 

 
EVPP GP, LLC
         
By:
/s/ MICHAEL E. MERCER
   
  Name:
Michael E. Mercer     
  Title: 
Senior Vice President and Chief     
 
Financial Officer

 

 
CGAS PROPERTIES, L.P.
     
By:
EVCG GP, LLC, its general partner
         
By:
/s/ MICHAEL E. MERCER
   
  Name:
Michael E. Mercer     
  Title: 
Senior Vice President and Chief     
 
Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
ENERVEST-CARGAS, LTD.
       
By:
EVPP GP, LLC, its general partner
       
By:
/s/ MICHAEL E. MERCER
   
  Name: Michael E. Mercer
   
  Title: Senior Vice President and Chief
   
Financial Officer
       
EVCG GP, LLC
       
By:
/s/ MICHAEL E. MERCER
   
  Name: Michael E. Mercer
   
  Title: Senior Vice President and Chief
   
Financial Officer
       
ENERVEST MONROE MARKETING, LTD.
       
By:
EVPP GP, LLC, its general partner
       
By:
/s/ MICHAEL E. MERCER
   
  Name: Michael E. Mercer
   
  Title: Senior Vice President and Chief
   
Financial Officer
       
ENERVEST MONROE GATHERING, LTD.
       
By:
EVPP GP, LLC, its general partner
       
By:
/s/ MICHAEL E. MERCER
   
  Name: Michael E. Mercer
   
  Title: Senior Vice President and Chief
   
Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 

ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and a Lender
       
By:  
/s/ RONALD DIERKER
 
Name:
  Ronald Dierker
 
Title:
  Managing Director
     
LENDERS:
BNP PARIBAS, as a Lender
       
By:  
/s/ BESTY JOCHER
 
Name:
  Betsy Jocher
 
Title:
  Director
       
By:  
/s/ MATTHEW TURNER
 
Name:
  Matthew Turner
 
Title:
  Vice-President
       
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
       
By:  
/s/ MICHAEL REAL
 
Name:
  Michael Real
 
Title:
  Director
       
COMPASS BANK, as a Lender
       
By:  
/s/ TREY LEWIS
 
Name:
  Trey Lewis
 
Title:
  Assistant Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A., as a Lender
       
By:  
/s/ THOMAS BENAVIDES
 
Name:
  Thomas Benavides
 
Title:
  Senior Vice President
       
COMERICA BANK, as a Lender
       
By:  
/s/ JUSTIN CRAWFORD
 
Name:
 Justin Crawford
 
Title:
 Vice President
       
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
       
By:  
/s/ DARRELL STANLEY
 
Name:
  Darrell Stanley
 
Title:
  Managing Director
       
By:  
/s/ MICHAEL WILLIS
 
Name:
  Michael Willis
 
Title:
  Managing Director
       
ING CAPITAL LLC, as a Lender
       
By:  
/s/ JULIE BIESER
 
Name:
 Julie Bieser
 
Title:
 Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as a Lender
       
By:  
/s/ MARK LUMPKIN, JR.
 
Name:
  Mark Lumpkin, Jr.
 
Title:
  Authorized Signatory
       
THE BANK OF NOVA SCOTIA, as a Lender
       
By:  
/s/ T. DONOVAN
 
Name:
  T. Donovan
 
Title:
  Managing Director
       
UNION BANK, N.A., as a Lender
       
By:  
/s/ PAUL E. CORNELL
 
Name:
  Paul E. Cornell
 
Title:
  Senior Vice President
       
U.S. BANK NATIONAL ASSOCIATION, as a Lender
       
By:  
/s/ DARIA MAHONEY
 
Name:
  Daria Mahoney
 
Title:
  Vice President
       
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
       
By:  
/s/ CHARLES W. PATTERSON
 
Name:
  Charles W. Patterson
 
Title:
  Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
       
By:  
/s/ ARI BRUGER
 
Name:
  Ari Bruger
 
Title:
  Vice President
       
By:  
/s/ MICHAEL SPAIGHT
 
Name:
 Michael Spaight
 
Title:
 Associate
       
THE FROST NATIONAL BANK, as a Lender
       
By:  
/s/ ANDREW A. MERRYMAN
 
Name:
 Andrew A. Merryman
 
Title:
 Sr. Vice President

 
 
 

--------------------------------------------------------------------------------

 



